Joint Motion of the parties filed herein on September 16, 1994, is granted in part with the following notation: “See Houston Cable TV, Inc. v. Inwood West Civic Ass’n, 860 S.W.2d 72, 73 (Tex.1993)”. The applications for writ of error, previously granted on April 20, 1994, are granted without reference to the merits; the judgments of the courts below are set aside without reference to the merits, and the cause is remanded to the trial court for entry of judgment in accordance with the settlement agreement of the parties.